   Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 1 of 16 PageID #:127




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 LESLIE T. WEEKLY,

                Plaintiff,
                                              No. 20 CV 01786
                    v.
                                              Judge Mary M. Rowland
 FIFTH THIRD BANK,
 NATIONAL ASSOCIATION,

               Defendant.


                         MEMORANDUM OPINION & ORDER

      Leslie T. Weekly (“Weekly”) alleges Fifth Third Bank, National Association

(“Fifth Third”) violated the Telephone Consumer Protection Act (“TCPA”) and the

Illinois Consumer Fraud and Deceptive Practices Act (“ICFA”). Fifth Third has filed

a motion to dismiss. (Dkt. 13). For the reasons stated below, this motion is denied.

                                LEGAL STANDARD

      A motion to dismiss tests the sufficiency of a complaint, not the merits of the

case. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a

motion to dismiss under Rule 12(b)(6), the complaint must provide enough factual

information to state a claim to relief that is plausible on its face and raise a right to

relief above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887

F.3d 329, 333 (7th Cir. 2018) (quotation marks and citation omitted); see also Fed. R.

Civ. P. 8(a)(2) (requiring a complaint to contain a “short and plain statement of the

claim showing that the pleader is entitled to relief”). A court deciding a Rule 12(b)(6)
      Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 2 of 16 PageID #:128




motion accepts plaintiff’s well-pleaded factual allegations as true and draws all

possible inferences in the plaintiff’s favor. Cole v. Milwaukee Area Tech. Coll. Dist.,

634 F.3d 901, 903 (7th Cir. 2011). A plaintiff need not plead “detailed factual

allegations,” but “still must provide more than mere labels and conclusions or a

formulaic recitation of the elements of a cause of action for her complaint to be

considered adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi.,

835 F.3d 736, 738 (7th Cir. 2016) (quotation marks and citation omitted). Dismissal

for failure to state a claim is proper “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662,

679, 129 S. Ct. 1937, 1950 (2009).

                                          BACKGROUND

          Fifth Third is a national bank, headquartered in Cincinnati, Ohio.1 Weekly

opened a checking account at Fifth Third in 2018. In December of 2019, Weekly’s

wallet was stolen, and the culprit over-drafted his account. Weekly was charged a fee

of $100.00 for this over-draft. He called Fifth Third to inform them of the fraudulent

withdrawal. A bank representative told him to visit a local branch and complete

paperwork to report his stolen wallet and the resulting over-draft.

          One month later, in January of 2020, Weekly began receiving collection phone

calls from Fifth Third about the unpaid $100.00 over-draft fee. On February 15, 2020,

Weekly answered his cell phone and asked why Fifth Third had been “repeatedly”



1   All facts referenced in this Order come from the Complaint unless otherwise specified.


                                                    2
   Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 3 of 16 PageID #:129




calling him. The Fifth Third representative responded that they were calling about

the $100.00 debt. Weekly stated that this debt was invalid because his wallet had

been stolen and told the representative to stop calling him. A similar phone call took

place two weeks later, on February 28, 2020. Weekly again told the representative

not to call him. In total, Fifth Third made twenty-seven phone calls to Weekly’s cell

phone.

      Although the two phone calls each involved conversations with a human

representative of Fifth Third, Weekly alleges that the bank was using an automated

telephone dialing system (“ATDS”) to place the calls. He bases this allegation on the

fact that, after he answered each call, he was met with a three-second silent “pause”

while the system connected him to a representative. He argues that the volume of

calls, and the fact that the calls continued after he asked representatives to stop

calling support the inference that his number was being dialed using an ATDS. (Dkt.

21, 5). Count 1 of the Complaint claims the Bank violated the TCPA and Count 2

alleges that it violated the ICFA.

                                     ANALYSIS

      Fifth Third argues both counts should be dismissed. First, it argues that

Weekly has not set forth sufficient factual allegations to support a reasonable

inference that Fifth Third used an ATDS, and has therefore not met the pleading

standard of the TCPA. Second, it argues that these calls were not unfair or deceptive

under the ICFA, whether or not they were placed with an ATDS. Each of these

arguments is addressed in turn.




                                          3
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 4 of 16 PageID #:130




I. TCPA

       In support of its arguments challenging the sufficiency of the TCPA claim,

Fifth Third relies on two recent cases: Gadelhak v. AT&T Servs., Inc., 950 F.3d 458

(7th Cir. 2020) and Perez v. Quicken Loans, Inc., No. 19 CV 2072, 2020 WL 1491145

(N.D. Ill. Mar. 27, 2020).2

       In Gadelhak, the Seventh Circuit reexamined the TCPA’s definition of an

ATDS. According to the plain text of the TCPA, an ATDS is defined as “equipment

which has the capacity (A) to store or produce telephone numbers to be called, using

a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C.

§ 227(b)(1). The Seventh Circuit held “that the phrase ‘using a random or sequential

number generator’ describes how the telephone numbers must be ‘stored’ or

‘produced.’” Gadelhak, 950 F.3d at 468. Up to that point, the definition of an ATDS

was “broader [and] include[d] situations where the device dialed numbers from a list,

not necessarily a randomly or sequentially generated list.” Mosley v. Gen. Revenue

Corp., No. 20 CV 01012, 2020 WL 4060767, at *3 (C.D. Ill. July 20, 2020); see also

Blow v. Bijora, Inc., 855 F.3d 793, 801 (7th Cir. 2017) (describing how the pre-

Gadelhak definition of ATDS included “predictive dialers, which dial numbers from

customer calling lists”) (quotation and citation omitted). Gadelhak held that a system

which “neither stores nor produces numbers using a random or sequential number




2Other district courts have considered Gadelhak when ruling on motions to dismiss since the parties
briefed this motion. See Mosley v. Gen. Revenue Corp., No. 120 CV 01012, 2020 WL 4060767 (C.D. Ill.
July 20, 2020); Klueh v. Paul Vallas for All Chicago, No. 19 CV 00249, 2020 WL 4934975 (N.D. Ill.
Aug. 24, 2020); and Drew v. Am. Directions Research, Grp., No. 20 CV 00402, 2020 WL 6118539, at *2
(N.D. Ill. Oct. 16, 2020).


                                                4
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 5 of 16 PageID #:131




generator [but rather] exclusively dials numbers stored in a customer database [. . .]

is not an ‘automatic telephone dialing system.’” 950 F.3d at 460.

       The impact Gadelhak has had on pleading TCPA claims is not entirely clear.

In Mosley, No. 120 CV 01012, 2020 WL 4060767, at *2, the court observed that

“[w]hile Gadelhak provided useful guidance on how to interpret the TCPA provisions

on ATDS, it was an appeal from the district court’s grant of summary judgment. The

parties do not present any cases from the Seventh Circuit Court of Appeals that

address the pleading requirements for this TCPA violation”. The Perez court

concluded that “the standards for pleading and proving a claim under section

227(b)(1)(iii) have been raised, especially in regard to the [ATDS] element.” Perez, No.

19 CV 2072, 2020 WL 1491145, at *2. There the court granted a motion to dismiss

where the plaintiff, like Weekly, described receiving numerous phone calls, often

several in one day, preceded by a “significant pause, lasting several seconds” from a

bank that was advertising loans. Id. The court allowed Perez to amend her complaint

to “include [. . .] more robust allegations about the extent and timing of her

interactions with Defendant’s representatives, as those details may inform whether

she has sufficiently alleged the use of an ATDS” because while “a plaintiff should not

be required to plead specific facts as to the technical specifications of the type of call

system employed by the defendant, it also cannot be the case that every barebones

TCPA claim can survive a motion to dismiss by alleging unwanted calls and a short

period of dead air when the call is answered.” Id. at *3.3


3Prior to Gadelhak, courts were routinely denying motions to dismiss when the plaintiff alleged long
pauses and repeated phone calls. See, for example, Husain v. Bank of America, N.A., No. 18 CV 07646,


                                                 5
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 6 of 16 PageID #:132




        However, in Klueh v. Paul Vallas for All Chicago, No. 19 CV 00249, 2020 WL

4934975 (N.D. Ill. Aug. 24, 2020), the court noted that Gadelhak “was decided at

summary judgment, not at the pleading stage before discovery. As other courts have

observed (pre-Gadelhak), it is unclear how plaintiffs can plead the technical details

of the system used by a defendant when the defendant has that information.” Id.

(citations omitted). Critically, Klueh noted that “under Gadelhak, a system that ‘lacks

the capacity either to store or to produce telephone numbers using a number

generator’ and instead “dials numbers only from a customer database” is not an

ATDS. Id. at *4 (citing Gadelhak, 950 F.3d at 464) (emphasis added). But even under

Gadelhak, a complaint need not “allege that the system actually deployed that

capacity” in order to qualify as an ATDS and violate the TCPA. Id. at *6 (emphasis

added). According to Klueh, a dialing system can qualify as an ATDS (as defined by

Gadelhak) without actually utilizing its capacity for random or sequential number

generation so long as it has such capacity. Because it would be impossible for any

plaintiff to know about a system’s capacity prior to discovery, the Klueh court

considered three important facts from the complaint before denying the defendant’s

motion to dismiss.4




2020 WL 777293 (N.D. Ill. Feb. 18, 2020) (denying a motion to dismiss on similar facts the day before
Gadelhak was decided); Hayes v. Receivables Performance Mgmt., LLC, 2018 WL 4616309, at *7 (N.D.
Ill. 2018) (finding that plaintiff’s allegations of experiencing the distinctive “click and pause” and “dead
air” after answering calls from defendant were sufficient to support the reasonable inference that an
ATDS was used).

4The Klueh court also noted that the plaintiff had actually alleged both that the defendant used a list
or database, and that it used a random number generator. The court noted that these poorly crafted
and arguably conflictual allegations undermined the plaintiff’s claim. Id. at *6. Weekly has done
something similar here, alleging that “Defendant’s phone system stores telephone numbers to be


                                                     6
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 7 of 16 PageID #:133




       First, like the Perez court, it considered the “nature” of the alleged violations

(in that case, text messages that were not personalized with the recipient’s name).

Id. at *6. Generic messages could be sent from an ATDS system with the capacity to

generate random or sequential numbers (whether or not the messages were sent

using that capacity), but they could just as easily have been sent by a system that

only “dial[ed] from a list or database.” Id. Therefore, this factor was inconclusive.

Next, the Klueh court noted the “high volume” of messages, and determined that

neither helped nor hurt the plaintiff, for the same reason. Id. Finally, it considered

whether the system in question was “tailored to a particular industry that might or

might not tend to use random or sequential number generation capacity.” Other

district courts in the Seventh Circuit have relied on similar analysis when applying

Gadelhak at the motion to dismiss stage. See, for example, Mosley, 2020 WL 4060767,

at *4 (“no plaintiff ought to be held to a standard that requires the plaintiff to plead

technical information to which they could not have pre-discovery. However, a pause

alone may not always be sufficient to plausibly claim the defendant was using an

ATDS, especially if the business of the defendant is such that it would not need a

machine with random or sequential number generation capacities.”); Drew v. Am.

Directions Research, Grp., No. 20 CV 00402, 2020 WL 6118539, at *2 (N.D. Ill. Oct.

16, 2020) (“the plaintiff must allege and later prove that the equipment that

originated the contact was capable of either storing or producing telephone numbers

using a random or sequential number generator” but a showing of “a high volume” of


called, using a random or sequential number generator.” (Complaint, ¶ 33). Like in Klueh, the Court
finds this is not dispositive.


                                                7
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 8 of 16 PageID #:134




text messages that were personalized with recipients’ names survived a motion to

dismiss, despite that fact that the system also had the non-ATDS-qualifying capacity

to send communications using a list of numbers).

        The Court weighs each of these factors when evaluating Fifth Third’s

arguments for dismissal, below.

        A. Nature of Calls

        Fifth Third argues that, with respect to the two calls that Weekly answered in

February, “no details are provided regarding how long the calls were, to whom the

Plaintiff actually spoke, what time of day the calls occurred, what was said during

the calls, or what was said in response to Plaintiff’s purported demand to cease

communications.” (Dkt. 14, at 4).5 The Complaint says that “[o]n or around February

15, 2020, Plaintiff answered a call from Defendant. Plaintiff asked why Defendant

was repeatedly calling him. Defendant stated that it was attempting to collect upon

the subject debt. Once again, Plaintiff stated that he had lost his wallet and that the

subject debt was invalid. Defendant’s representative asked Plaintiff to pay the subject

debt despite him stating that it was invalid. Plaintiff reiterated that he did not owe

the subject debt and demanded that Defendant stop calling him.” (Dkt. 1, at 2–3).




5 Fifth Third also argues that Weekly has not provided enough information about the content of the
calls he didn’t answer, saying “with the exception of two calls on February 15th and February 28th,
no specifics are provided regarding [. . .] who Plaintiff spoke to (if anyone), or what the subject of the
calls were.” (Dkt. 14, at 3). Fifth Third then asserts “it is unclear how Plaintiff has concluded how the
calls were made, or that the calls were made in an attempt to collect the ‘subject debt’ if he did not
answer the calls or speak with anyone.” (Id. at 4). At the pleading stage, the TCPA, enacted to protect
consumers, does not require a Plaintiff to answer and document every attempted telephone contact.
Weekly has alleged that 27 phone calls came from the same phone number. Based on the contents of
the phone calls he did answer, he has credibly alleged that all 27 of the calls from this number came
from Fifth Third and concerned his debt. At this stage the Court will not require more.


                                                    8
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 9 of 16 PageID #:135




        What matters to the Court is whether the content of these calls tends to

support Weekly’s claim that Fifth Third was using a system with the capacity to store

or produce numbers using random or sequential number generation. The

personalized nature of the calls Weekly received (i.e. they described Weekly’s debt to

Fifth Third, rather than a general solicitation) suggests that the system was

“dial[ing] numbers only from a customer database.” Gadelhak, 950 F.3d at 464.

However, as the court determined in Klueh and Drew, this fact is not dispositive

because a system need only have “the capacity either to store or to produce telephone

numbers using a number generator” to qualify as an ATDS. Klueh, No. 19 CV 00249,

2020 WL 4934975, at *6.

        B. Volume and Frequency of Calls

        Weekly has alleged that he received 27 calls in three months. This is more than

the 15 calls that the plaintiff in Perez received, but it does not come close to the alleged

thousands of calls to thousands of other voters alleged in Klueh. Again, however, this

factor is not dispositive because the number of calls actually made is not

determinative of whether the system possessed the capacity for random number

generation or storage.

        Weekly also alleges that at times “multiple calls [were received] in one day,”

calls were received “on back to back days,” and calls were received “on weekends.”6


6Fifth Third argues that without knowing the exact dates of the unanswered calls, the Court cannot
be sure that all 25 of them did not occur before Weekly answered the phone and communicated his
revocation of consent. (Dkt 23, at 2). This misstates the Complaint. Weekly alleges that he revoked his
consent on or around February 15th. He also alleges that he answered one additional unwanted call
on February 28th, and that “Defendant continued its phone harassment campaign” after “failing to
acquiesce to Plaintiff’s demands to cease calling him.” (Dkt. 1, at 3). Therefore, Weekly plainly alleges
that at least one answered call and one unanswered call (though likely more, since “campaign” does


                                                   9
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 10 of 16 PageID #:136




(Dkt. 1, at 3). These seemingly random dates and times neither support nor rebut the

inference that a system with the capacities of an ATDS was being used.7

       C. Practices of the Industry

       The final factor considered by the Klueh and Mobley courts was whether the

defendant’s industry suggests that their system has the capacities of an ATDS,

regardless of whether those capacities were utilized when they contacted the plaintiff.

       In Klueh, the court held that because the platform wasn’t “tailored to a

particular industry that might or might not tend to use random or sequential number

generation capacity” the court could not resolve technical questions about the

system’s capacity on a motion to dismiss. Klueh, No. 19-CV-00249, 2020 WL 4934975,

at *6. In Mosley, the court held that “a pause alone may not always be sufficient to

plausibly claim the defendant was using an ATDS, especially if the business of the

defendant is such that it would not need a machine with random or sequential

number generation capacities.” It specifically noted that “[b]anks may intend to

contact individuals with whom there is already a preexisting relationship, such as a

mortgagor, but banks may also intend to solicit clients through random number




not usually denote a single event) were made after he revoked his consent to be called on February
15th.

7 Weekly argues in his Response that “[t]he fact that Defendant’s phone system continued to place
calls after Defendant was aware that Plaintiff did not wish to receive further calls clearly evinces the
fact that Defendant’s system stored Plaintiff’s phone number and continued to randomly auto-dial that
number. There would be no reason for Defendant to continue to contact Plaintiff, especially after
having been notified to cease all telephone communications. Yet, Defendant’s ATDS continued to keep
Plaintiff’s phone number stored, causing its system to randomly dial the number dozens of times
thereafter.” (Dkt. 21, at 5). This argument appears to misapprehend the Seventh Circuit’s definition
of an ATDS. The word “random” refers to the production and storage of the telephone numbers, not
the order in which telephone numbers are called. See Gadelhak, 950 F.3d at 467–68.


                                                  10
      Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 11 of 16 PageID #:137




generation. Thus, it is plausible that the bank’s telephone system might have the

capacity to use randomly or sequentially generated phone numbers.” Mosley, No. 120

CV 01012, 2020 WL 4060767, at *2–4. In Drew, the court held that “a survey research

provider, is significantly more likely to employ a random or sequential number

generator than a debt collection company.” Drew, No. 20 CV 00402, 2020 WL

6118539, at *2–3. In Perez, the plaintiff had never been a customer of the defendant,

a lender called Quicken Loans. The Court found that even in light of these facts, and

in combination with the allegation that each call began with a pause, the plaintiff in

Perez had not pleaded sufficient facts to survive a motion to dismiss. Perez, No. 19

CV 2072, 2020 WL 1491145, at *2.

          Fifth Third is a bank that in this instance was calling a current customer about

the collection of a debt. This Court finds the reasoning in Mosely persuasive that

banks are likely to use systems that have the capacity to store or produce numbers

using a random or sequential number generator, in order to contact current and

potential customers. See Mosley, No. 120 CV 01012JESJEH, 2020 WL 4060767, at

*2–4.8 Debt collection is not a function that requires this capacity, as the court noted

in Drew, but what matters is whether the system had the capacity, not whether it

was utilized. Drew, No. 20 CV 00402, 2020 WL 6118539, at *2–3; Klueh, No. 19 CV

00249, 2020 WL 4934975, at *6. Therefore, the motion to dismiss is denied. The

parties are directed to engage in staggered discovery limited first to determining




8   Perez does not address whether the defendant’s industry should factor into the analysis.


                                                   11
   Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 12 of 16 PageID #:138




whether the system used to call Weekly had the capacities of an ATDS as defined in

Gadhalek.

II. ICFA

      The ICFA protects “consumers, borrowers, and business persons against fraud,

unfair methods of competition, and other unfair and deceptive business practices.”

Siegel v. Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010) (citing Robinson v. Toyota

Motor Credit Corp., 201 Ill.2d 403 (Ill. 2002)). In order to make out a claim under the

ICFA, Weekly must show (1) a deceptive or unfair act or practice by Fifth Third, (2)

that Fifth Third intended Plaintiff to rely on the deceptive or unfair practice; (3) that

the unfair or deceptive practice occurred during a course of conduct involving trade

or commerce; and (4) that the deceptive or unfair act or practice was the proximate

cause of the injury. Id. Weekly initially alleged both unfair and deceptive practices.

(Complaint, at 7). However, because he failed to respond to Fifth Third’s arguments

regarding deceptive practices, that claim is waived. The Court will only consider

Weekly’s allegations of unfair acts as defined by the ICFA.

A. Unfair Acts

      The parties agree that in determining whether conduct is “unfair” under the

ICFA, Illinois courts consider: “(1) whether the practice offends public policy; (2)

whether it is immoral, unethical, oppressive, or unscrupulous; (3) whether it causes

substantial injury to consumers.” Robinson, 201 Ill. 2d at 417–18. They also agree

that a “practice may be unfair because of the degree to which it meets one of the

criteria or because to a lesser extent it meets all three.” Id. (citation omitted).




                                            12
   Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 13 of 16 PageID #:139




       1. Public Policy

       Weekly argues that Fifth Third’s conduct offends public policy because it

violates both the TCPA and the Illinois Telephone Solicitations Act (“ITSA”).

       The ITSA prohibits just what its name suggests—telephone solicitations. See

815 Ill. Comp. Stat. Ann. 413/25(b) (“[i]t is a violation of this Act to continue with a

solicitation placed by a live operator without the consent of the called party”). Fifth

Third was not soliciting business from Weekly, so it was not violating this Act. See

815 Ill. Comp. Stat. Ann. 413/5 (“Telephone solicitation” means any communication

through the use of a telephone by live operators for soliciting the sale of goods or

services.”).

       However, as noted above, Weekly has pled sufficient facts to make out a

plausible claim for relief under the TCPA. Therefore, the public policy prong of the

test for unfair acts weighs in his favor. See Messina v. Green Tree Servicing, LLC, 210

F. Supp. 3d 992, 1004 (N.D. Ill. 2016) (“a genuine issue of material fact remains as to

whether Green Tree’s dialer calls violated the TCPA. Construing the facts in

plaintiffs’ favor, as the court must for the non-movant, the court will assume that this

factor weighs in plaintiffs’ favor.); Dolemba v. Illinois Farmers Ins. Co., 213 F. Supp.

3d 988, 998 (N.D. Ill. 2016) (“an alleged violation of federal law, which must be taken

as true for the purposes of this analysis, offends public policy.”); G.M. Sign, Inc. v.

Stergo, 681 F. Supp. 2d 929, 935 (N.D. Ill. 2009) (finding that an unsolicited fax

advertisement violates the TCPA and is thus presumptively against public policy).




                                          13
  Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 14 of 16 PageID #:140




      2. Oppressive

      Both parties acknowledge that “[c]onduct is oppressive only if it imposes a lack

of meaningful choice or an unreasonable burden on its target.” Centerline Equipment

Corp. v. Banner Personnel Service, 545 F. Supp. 2d 768, 780 (N.D. Ill. 2008). Weekly

argues that he had “no meaningful choice in receiving the calls placed by Defendant.”

(Dkt. 21, at 12). But Weekly chose not to answer most of the calls, at least mitigating

the burden. And because they all came from the same phone number, perhaps he

could have blocked that number, as Fifth Third argues. (Dkt. 23, at 8). This is a close

call, and Fifth Third will have the opportunity to prove that Weekly had that option.

      In Messina v. Green Tree Servicing, LLC, 210 F. Supp. 3d 992, 1004 (N.D. Ill.

2016), the District Court found that the “oppressiveness” prong weighed in the

plaintiff’s favor when the plaintiff “received upwards of fifty unconsented-to dialer

calls.” By contrast, in Dolemba v. Illinois Farmers Ins. Co., 213 F. Supp. 3d 988, 998

(N.D. Ill. 2016), “the transmission of a single prerecorded message to an unconsenting

consumer” was found not to be oppressive. Weekly’s circumstances fall somewhere in

between these two cases.

      3. Substantial Injury

      Courts have held that “[e]ven very small individual harms can be considered

substantial, if they are part of a practice that, in the aggregate, causes substantial

losses to the public as a whole.” Centerline, 545 F.Supp.2d at 780 (citations omitted).

However, the harm or injury “must include or arise from actual economic damages

that are more than de minimis or trifling in amount.” Dolemba, 213 F. Supp. 3d 988,




                                          14
    Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 15 of 16 PageID #:141




998 (N.D. Ill. 2016) (emphasis added). Weekly seeks damages for “diminished value

and utility of telephone equipment and telephone subscription services, the loss of

battery charge, and the per-kilowatt electricity costs required to recharge his cellular

telephone as a result of increased usage of his telephone services.” (Dkt. 1, at 4). These

damages are undeniably small. See Stonecrafters, Inc., 633 F. Supp. 2d at 617 (costs

associated with receiving and printing a single unwanted fax could not be

characterized as significant harm); Warciak v. One, Inc., No. 16 C 7426, 2016 WL

7374278, at *14 (N.D. Ill. Dec. 20, 2016) (loss of kilowatt hours of phone battery from

the receipt of a single text message was not substantial harm, because it was less

than the cost of the “paper and ink required for a single fax”); Dolemba v. Kelly Servs.,

Inc., No. 16 C 4971, 2017 WL 429572, at *4 (N.D. Ill. Jan. 31, 2017) (“loss of time and

loss of battery life” associated with a single phone call was “so negligible from an

economic standpoint as to render any damages unquantifiable”). The costs associated

with receiving 27 phone calls are greater than to the costs associated with receiving

one call or one text message. For the foregoing reasons, the Court cannot say that

Weekly has failed to allege substantial harm.9

        The “public policy” prong weighs strongly in Weekly’s favor. The

“oppressiveness” prong also weighs in his favor, though barely. While he has alleged

minute economic damages, these may still constitute “substantial harm.” On balance,


9 Weekly asserts that time and money spent defending against debt collection attempts can constitute
damages under the ICFA. See Thompson v. CACH, LLC, No. 14 CV 0313, 2014 WL 5420137, at *8
(N.D. Ill. Oct. 24, 2014) (“[s]ome courts have found a plaintiff's expenditure of time and money incident
to defending a debt collection effort to suffice as damages under the ICFA”). First, the cases Weekly
cites are considering damages associated with “deceptive practices” under the ICFA. More to the point,
beyond answering the two phone calls, Weekly has not alleged any costs associated with defending
against debt collection efforts.


                                                   15
  Case: 1:20-cv-01786 Document #: 27 Filed: 12/22/20 Page 16 of 16 PageID #:142




Weekly’s Complaint contains facts which, if true, properly allege unfair acts under

the ICFA.

                                  CONCLUSION

      Fifth Third’s motion to dismiss (Dkt. 13) is denied. Parties should meet and

confer about discovery, and file a joint status report on March 31, 2021.




                                              E N T E R:


Dated: December 22, 2020

                                              MARY M. ROWLAND
                                              United States District Judge




                                         16
